Title: From Thomas Jefferson to James Sylvanus McLean, 25 October 1802
From: Jefferson, Thomas
To: McLean, James Sylvanus


          
            Sir
            Washington Oct. 25. 1802.
          
          The duties of my present office calling for the whole of my time and more than the whole, if more there could be, I have been obliged to deny myself the gratification of indulging in speculations of the nature of those in your letter of Sep. 30. speculations which were I free would be peculiarly agreeable to me. that the introduction of so powerful an agent as steam will make a great change in the situation of man I have no doubt. to extend it’s application nothing is wanting as you observe, but to simplify the machinery, and make that & the fire apparatus more portable. no law of nature forbids us to hope this, and the ingenuity of man leaves us to despair of nothing within the laws of nature. some effective steps towards this simplification have been lately taken, but nothing which approaches to your object of moving carriages by that agent. that you may succeed in it, I sincerely wish. I should suppose no place in the US. so likely as Philadelphia to furnish artists equal to the execution of the requisite machinery, & persons willing to embark in the enterprize itself, for a just share in it’s profits. but of this your acquaintance in that place probably enables you to form a better judgment than I can. to the guidance of your own judgment I must leave it with my best wishes for it’s success & for your personal welfare.
          
            Th: Jefferson
          
        